Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 14, 2018

                                      No. 04-17-00716-CV

     Samuel R. BUILTA aka Sam Builta Individually and dba Technical Services System,
                                      Appellants

                                                v.

                                       PARAGON, INC.,
                                          Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 393227
                           Honorable Karen Crouch, Judge Presiding


                                         ORDER
        After we granted the court reporter’s first request for an extension of time to file the
reporter’s record, the record was due on February 8, 2018. See TEX. R. APP. P. 35.3(c). The next
day, court reporter Herminia Torres notified this court that Appellant has not yet paid for the
record but that Appellant indicated he would do so.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee. If
Appellant fails to respond within the time provided, Appellant must file a brief with this court
within THIRTY DAYS of the date of this order, and the court will only “consider and decide
those issues or points [raised in Appellant’s brief] that do not require a reporter’s record for a
decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court